DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CONC2017/0005655, filed on 06/07/2017.

Election/Restrictions
2.	Applicant's election with traverse of Group II, claims 8-13 in the reply filed on 09/03/2021 is acknowledged. The traversal is on the grounds that the process of Group II necessarily uses the system of Group I, as such, the search directed to the process using the system in claims 1-7 necessarily overlap with the search of the system of non-elected Group I. This is found persuasive and the requirement is withdrawn.
Claim Objections
3.	Claims 3 is objected to because of the following informalities: the word “be” in claim 3 line 5 should be replaced with the word “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5. 	Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 1 recites the limitation "the neck of each animal" in line 3. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 1 recites the limitation “other RF transceivers of other units” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim as no unit was recited previously in the claim. Additionally, claim 1 recites the limitation “a gateway” in line 14. It is unclear if the “a gateway” is the same “a gateway” recited previously in the claim or if it is an additional gateway.
	b. Claim 2 recites the limitation “a counterweight formed by a metal piece fastened to a lower part of the collar keeping in one position by an action of a weight exerted, which formed the ground or
electric mass of the collar, or the hanging electrode, or both alternately” in lines 3-7. It is unclear as to what it is that is kept in one position by an action of a weight exerted. It is further unclear if it is the counterweight formed by a metal piece or the action of a weight exerted that formed the ground or
electric mass of the collar, or the hanging electrode, or both alternately. It is further unclear if “both” refers to both the “the ground” and “electric mass” or to both the “electric mass” and “hanging electrode”.
	c. Claim 3 recites the limitation “the electronic box is a resistant box” in lines 2-3. It is unclear as to what is meant by “a resistant box”. Additionally, claim 3 recites the limitation “the mass” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
	d. Claim 4 recites the limitation “the lower part of the collar” in line 6. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 4 recites the limitation “the electric signals induced through the body of the animal” in lines 6-8. There is insufficient antecedent basis for this limitation in the claim. 
e. Claim 8 recites the limitation “the body IBC” in line 4. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 8 recites the limitation “the IBC transceiver module of the collar of the animal mounting” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim as only “an IBC transceiver formed by a fixed electrode located on the body of the animal” was recited previously in the claim previously in claim 1. Additionally, claim 8 recites the limitation “the IBC transceiver module of the collar of the animal being mounted” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim as only “an IBC transceiver formed by a fixed electrode located on the body of the animal” was recited previously in the claim previously in claim 1. Additionally, claim 8 recites the limitation “the animal” in lines 8-9. It is unclear if “the animal” refers to “the animal mounting” or “the animal being mounted”. Additionally, claim 8 recites the limitation “other animal” in line 10. It is unclear if  the “other animal” is intended to refer to “the animal mounting”, “the animal being mounted”, or to an additional animal. Additionally, claim 8 recites the limitation “the IBC signal” in line 12. It is unclear if “the IBC signal” is intended to refer to the “an electric signal” recited previously in the claim or to an additional signal. 
f. Claim 9 recites the limitation “an electric signal” in line 4. It is unclear if the “an electric signal” is the same “an electric signal” recited previously in claim 8 or if the “an electric signal” is an additional electric signal. 
	g. Claim 10 recites the limitation “the standby mode” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 
h. Claim 11 recites the limitation “the RSSI intensity level of the IBC signal” in line 7. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 8 recites the limitation “the condition” in line 17. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 8 recites the limitation “the data” in line 18. There is insufficient antecedent basis for this limitation in the claim. 
	i. Claim 13 recites the limitation “the cycle” in line 12. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 13 recites the limitation “the initial value” in line 16. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 13 recites the limitation “the RSSI intensity level of the IBC signal” in line 25. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 13 recites the limitation “the module of greatest IBC” in line 26. There is insufficient antecedent basis for this limitation in the claim. 
j. Claims 5-7 and 12 are rejected as depending upon a rejected claim.

6. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over March et al. (US Patent Publication 2008/0218357) in view of Lowe (US Patent Publication 2008/0128486) and Auer (US Patent Publication 2017/0099810).  
	a. Regarding claim 1, March teaches a system for detecting mount through intrabody communications comprising a gateway 300 [a reading device 300 which collects the data [0210]], computing terminals 140 and an electronic box fastened to the neck of each animal 100, 110 [a first animal 100 is within a defined proximity 120 of a second animal 110 [0202]] through a collar [each communication unit 310, 320, 370, 380 may be attached to or associated with each animal. This attachment may be performed by coupling the communication unit with a harness 365 which is placed around the neck or appendage of a respective animal [0350]] and a hanging electrode 310, 320 located on the collar thereof, the system comprising a processor module comprising a clock [reading device 300 may record a time-stamp indicative of when the signals were received from communication units 370, 380 associated with the animals 100, 110 [0274]] and an internal memory 21 [processing system 140 generally includes at least a processor 20, a memory 21 [0205]]; a sensor module [In applications where a sexual relationship is required to be determined, the tilt sensor in the communication unit 310, 320, 370, 380 may provide additional information regarding when a sire mounted a dam [0300]]; a transceiver located on the body of the animal [reading device 300 may include a transceiver for generating and transferring a read signal 340 to the communication units, and for receiving transferred data 350 from the communication units [0315]], a RF transceiver connected to a RF antenna [communication units 310, 320, 370, 380 may use varying versions of communication protocols or mediums such as the radio frequency spectrum, Bluetooth, Infra Red, passive or active RFID technology, ultrasonic frequency technology, SAW technology, acoustic technology, and other common wireless communication methods and protocols [0292]] wherein the RF transceiver wirelessly communicates to the computing terminals, and with other RF transceivers of other units in a direct manner or through gateway 300 [reading device 300 may include a transceiver for generating and transferring a read signal 340 to the communication units, and for receiving transferred data 350 from the communication units [0315]; reading device 300 is generally configured to transfer the received data from the communication units to a processing system 140 for analysis such that a relationship may be determined. The reading device 300 may transfer the data 360 using a wireless communication medium [0317]]. 
March does not specifically teach a sensor module comprising a height sensor. Lowe teaches a sensor module comprising a height sensor [mount detector 500 in the breeding activity monitor 120 will detect when a mounting action has happened. This mount detection can be determined based on the body position of the bull and can also take into consideration the length of time the position is held, for example the elevation and angle of the Bull's body can be monitored using an angle and motion sensor, such as an inertial sensor [0080]] for the purpose of providing a breeding activity monitor to detect when a male animal is mounting a female animal based on the body position of the male animal with a height sensor to detect when a mounting action has happened based on the the elevation and angle of the Bull's body. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by March to include a sensor module comprising a height sensor as taught by Lowe because doing so would have provided a breeding activity monitor to detect when a male animal is mounting a female animal based on the body position of the male animal with a height sensor to detect when a mounting action has happened based on the the elevation and angle of the Bull's body.  
	March in view of Lowe does not specifically teach an IBC transceiver formed by a fixed electrode located on the body of the animal. Auer teaches an IBC transceiver formed by a fixed electrode located on the body of the animal [A first connection electrode is present on the cow 1 and constitutes a direct electrical connection between the body of the cow 1 and a circuit in the ear tag 3 [0024]; the transfer of electrical signals in a closed electrical alternating-current circuit, which also passes, among other things, through the body of the animal as an electrical conductor, abstract] for the purpose of providing for automatically monitoring behaviors of individual animals of an animal herd with electrodes fitted to one or more other bodies which are approached by the animal to be monitored to transfer electrical signals through the body of the animal as part of the circuit and transmit identification signatures to a data processing system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by March in view of Lowe to include an IBC transceiver formed by a fixed electrode located on the body of the animal as taught by Auer because doing so would have provided for automatically monitoring behaviors of individual animals of an animal herd with electrodes fitted to one or more other bodies which are approached by the animal to be monitored to transfer electrical signals through the body of the animal as part of the circuit and transmit identification signatures to a data processing system.  
b. Regarding claim 3, March in view of Lowe and Auer teaches (references to March) the system for detecting mount through intrabody communications according to claim 1 wherein the electronic box is a resistant box [the communication units are preferably IP67 drop and weather resistant compliant [0306]] installed on the collar electrically interconnecting to the the hanging electrode [each communication unit 310, 320, 370, 380 may be attached to or associated with each animal. This attachment may be performed by coupling the communication unit with a harness 365 which is placed around the neck or appendage of a respective animal [0350]] electrically interconnecting to the the hanging electrode 310, 320. March in view of Lowe and Auer teaches (references to Auer) the system for detecting mount through intrabody communications according to claim 1 having the fixed electrode [A first connection electrode is present on the cow 1 and constitutes a direct electrical connection between the body of the cow 1 and a circuit in the ear tag 3 [0024]; the transfer of electrical signals in a closed electrical alternating-current circuit, which also passes, among other things, through the body of the animal as an electrical conductor, abstract]. March further teaches the electronic box installed on the collar [each communication unit 310, 320, 370, 380 may be attached to or associated with each animal. This attachment may be performed by coupling the communication unit with a harness 365 which is placed around the neck or appendage of a respective animal [0350]] electrically interconnecting to the mass [The collection of results of the analysis can be performed electronically [0321]]. Please note in the combination of March in view of Lowe and Auer the fixed electrode is housed inside the box or part of it.
c. Regarding claim 4, March in view of Lowe and Auer teaches (references to March) the system for detecting mount through intrabody communications according to claim 1, having hanging electrode 310, 320 fastened hanging in the lower part of the collar [each communication unit 310, 320, 370, 380 may be attached to or associated with each animal. This attachment may be performed by coupling the communication unit with a harness 365 which is placed around the neck or appendage of a respective animal [0350]] and the electrodes receive and transmit the electric signals which travel from and to the collar of another animal or from and to the gateway 300 or computing terminal [reading device 300 may include a transceiver for generating and transferring a read signal 340 to the communication units, and for receiving transferred data 350 from the communication units [0315]]. 
March in view of Lowe and Auer teaches (references to Auer) the system for detecting mount through intrabody communications according to claim 1, having the fixed electrode in firm contact with the the animal and receives and transmits the electric signals induced through the body of the animal [A first connection electrode is present on the cow 1 and constitutes a direct electrical connection between the body of the cow 1 and a circuit in the ear tag 3 [0024]; the transfer of electrical signals in a closed electrical alternating-current circuit, which also passes, among other things, through the body of the animal as an electrical conductor, abstract].
 March in view of Lowe and Auer does not specifically teach the hanging electrode consists of a metal piece and the fixed electrode is formed by a metal piece. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by March in view of Lowe and Auer to include the hanging electrode that consists of a metal piece and the fixed electrode that is formed by a metal piece because doing so would have provided electrodes constructed of inexpensive and durable material and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
d. Regarding claim 6, March in view of Lowe and Auer teaches (references to March) the system for detecting mount through intrabody communications according to claim 1, having the system for detecting mount through intrabody communications according to claim 1 wherein the communication between gateway 300 and computing terminals 140 is made via wired and/or wireless links [reading device 300 is generally configured to transfer the received data from the communication units to a processing system 140 for analysis such that a relationship may be determined. The reading device 300 may transfer the data 360 using a wireless communication medium [0317]] or via data connection to internet.
e. Regarding claim 7, March in view of Lowe and Auer teaches (references to March) the system for detecting mount through intrabody communications according to claim 1, having the system for detecting mount through intrabody communications according to claim 1, wherein computing terminals 140 correspond to a terminal equipment such as a Smartphone, PC or server [processing system 140 may be any form of processing system suitably programmed to perform the method, as will be described in more detail below. The processing system 140 may therefore be a suitably programmed computer, laptop, palm computer, network or web server, or the like [0206]] which communicates to gateway 300 and/or directly to the electronic collars through a compatible wireless or wired interface [reading device 300 is generally configured to transfer the received data from the communication units to a processing system 140 for analysis such that a relationship may be determined. The reading device 300 may transfer the data 360 using a wireless communication medium [0317]].

9. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over March et al. (US Patent Publication 2008/0218357) in view of Lowe (US Patent Publication 2008/0128486), Auer (US Patent Publication 2017/0099810), and Mottram et al. (US Patent Publication 2010/0288208).
a. Regarding claim 2, March in view of Lowe and Auer teaches (references to March) the system for detecting mount through intrabody communications according to claim 1, having the collar [each communication unit 310, 320, 370, 380 may be attached to or associated with each animal. This attachment may be performed by coupling the communication unit with a harness 365 which is placed around the neck or appendage of a respective animal [0350]] and hanging electrode 310, 320.
March in view of Lowe and Auer does not specifically teach the collar comprises a counterweight formed by a metal piece fastened to a lower part of the collar keeping it in one position by an action of a weight exerted, which formed the ground or electric mass of the collar, or the hanging electrode, or both alternately. Mottram teaches collar 1000 comprises a counterweight [The weight of the first and second housings of the first to fifth embodiments acts as a ballast to help reduce slippage of the collar [0053]] formed by a metal piece [The collar may be formed of smart materials such as Memoflex® metals [0068]] fastened to a lower part of the collar keeping it in one position by an action of a weight exerted  [The weight of the first and second housings of the first to fifth embodiments acts as a ballast to help reduce slippage of the collar [0053]], which formed the ground or electric mass of the collar or the hanging electrode or both alternately [The first and second housing 1011, 1013 are essentially similar. They comprise a plurality of batteries [0036]] for the purpose of providing a wireless communication collar for an animal with a counterweight formed by a metal piece fastened to a lower part of the collar that forms the electric mass of the collar and acts as a ballast to minimise movement and help reduce slippage of the collar so that it does not cause discomfort or abrasions to the animal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by March in view of Lowe and Auer to include the collar that comprises a counterweight formed by a metal piece fastened to a lower part of the collar keeping it in one position by an action of a weight exerted, which formed the ground or electric mass of the collar, or the hanging electrode, or both alternately as taught by Mottram because doing so would have provided a wireless communication collar for an animal with a counterweight formed by a metal piece fastened to a lower part of the collar that forms the electric mass of the collar and acts as a ballast to minimise movement and help reduce slippage of the collar so that it does not cause discomfort or abrasions to the animal.  

10. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over March et al. (US Patent Publication 2008/0218357) in view of Lowe (US Patent Publication 2008/0128486), Auer (US Patent Publication 2017/0099810), and Newell (US 6,339,999).
a. Regarding claim 5, March in view of Lowe and Auer teaches (references to Lowe) the system for detecting mount through intrabody communications according to claim 1, having the height sensor [mount detector 500 in the breeding activity monitor 120 will detect when a mounting action has happened. This mount detection can be determined based on the body position of the bull and can also take into consideration the length of time the position is held, for example the elevation and angle of the Bull's body can be monitored using an angle and motion sensor, such as an inertial sensor [0080]]
March in view of Lowe and Auer does not specifically teach the height sensor selected from the group consisting of an ultrasound sensor, an infrared sensor, or a presence sensor. Newell teaches the height sensor [detecting a first cow when mounted by a second cow wherein a passive sensor is directed wholly or substantially horizontally a level above the first cow and corresponding to the additional height of the second cow when mounting the first cow, such that the mounting of the first cow by the second cow activates the sensor, col. 2 lines 66-67- col. 3 lines 1-5] selected from the group consisting of an ultrasound sensor, an infrared sensor [The passive sensor could be a passive infra-red sensor, col. 3 line 8] or a presence sensor for the purpose of providing for detecting a first cow when mounted by a second cow with an infrared height sensor that causes activation of an alarm or a cow identification device or both as an indication that the cow is ready for insemination or immediately identifying a cow in heat. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by March in view of Lowe and Auer to include the height sensor selected from the group consisting of an ultrasound sensor, an infrared sensor, or a presence sensor as taught by Newell because doing so would have provided for detecting a first cow when mounted by a second cow with an infrared height sensor that causes activation of an alarm or a cow identification device or both as an indication that the cow is ready for insemination or immediately identifying a cow in heat.  

11. 	Claims 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over March et al. (US Patent Publication 2008/0218357) in view of Lowe (US Patent Publication 2008/0128486), Auer (US Patent Publication 2017/0099810), and Toth (US Patent Publication 2015/0097668).
a. Regarding claim 8, March teaches a process for detecting mount through intrabody communications using the system of claim 1, consisting in the transmission of an electric signal through a communication initiated from the transceiver module of the collar of the animal mounting and transmitted until received by the transceiver module [communication units 310, 320, 370, 380 may use varying versions of communication protocols or mediums such as the radio frequency spectrum, Bluetooth, Infra Red, passive or active RFID technology, ultrasonic frequency technology, SAW technology, acoustic technology, and other common wireless communication methods and protocols [0292]] of the collar of the animal being mounted [each communication unit 310, 320, 370, 380 may be attached to or associated with each animal. This attachment may be performed by coupling the communication unit with a harness 365 which is placed around the neck or appendage of a respective animal [0350]], wherein the process comprises periodically determining a current mode of activity of the animal and distinguishing at least the modes of head up and jumping over other animal [In applications where a sexual relationship is required to be determined, the tilt sensor in the communication unit 310, 320, 370, 380 may provide additional information regarding when a sire mounted a dam [0300]]; storing and processing information related to a time [reading device 300 may record a time-stamp indicative of when the signals were received from communication units 370, 380 associated with the animals 100, 110 [0274]], animal identification [The identity of each animal can then be recorded with the identity of the communication unit attached or associated therewith [0233]], when a mount is produced [In applications where a sexual relationship is required to be determined, the tilt sensor in the communication unit 310, 320, 370, 380 may provide additional information regarding when a sire mounted a dam [0300]]; initiating the communication and retransmitting the information to gateway 300 and computing terminals 140 [reading device 300 may include a transceiver for generating and transferring a read signal 340 to the communication units, and for receiving transferred data 350 from the communication units [0315]; reading device 300 is generally configured to transfer the received data from the communication units to a processing system 140 for analysis such that a relationship may be determined. The reading device 300 may transfer the data 360 using a wireless communication medium [0317]] through the RF transceiver module [communication units 310, 320, 370, 380 may use varying versions of communication protocols or mediums such as the radio frequency spectrum, Bluetooth, Infra Red, passive or active RFID technology, ultrasonic frequency technology, SAW technology, acoustic technology, and other common wireless communication methods and protocols [0292]].
March does not specifically teach distinguishing at least the modes of feeding, laying down, walking; calculating height with respect to the sea level and dynamically recalculating the average height of a standing or walking animal, and establishing a height threshold above which is considered that the animal could be jumping over a female in heat. Lowe teaches distinguishing at least the modes of feeding, laying down, walking [position data could be used by the herd management system to map and track the movements of the herd [0089]] calculating height with respect to the sea level and dynamically recalculating the average height of a standing or walking animal and establishing a height threshold [mount detector 500 in the breeding activity monitor 120 will detect when a mounting action has happened. This mount detection can be determined based on the body position of the bull and can also take into consideration the length of time the position is held, for example the elevation and angle of the Bull's body can be monitored using an angle and motion sensor, such as an inertial sensor [0080]] above which is considered that the animal could be jumping over a female in heat [The bull's activity could be constantly monitored or a sensor be used to trigger the breeding activity monitor out of a standby/power saving mode say by the bull jumping, similarly to jumping to mount the breeder, the movement of the bull is then monitored to determine whether the bull's body is in a mount position. The length of time the bulls body remains in the mount position can also be used to distinguish a servicing mount from a false mount or other movement such as a jump where the bull has not held the mount position long enough to service a breeder [0080]] for the purpose of providing a breeding activity monitor to detect when a male animal is mounting a female animal based on the body position of the male animal with a height sensor to detect when a mounting action has happened based on the the elevation and angle of the Bull's body. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process taught by March to include a breeding activity monitor to detect when a male animal is mounting a female animal based on the body position of the male animal with a height sensor to detect when a mounting action has happened based on the the elevation and angle of the Bull's body as taught by Lowe because doing so would have provided a breeding activity monitor to detect when a male animal is mounting a female animal based on the body position of the male animal with a height sensor to detect when a mounting action has happened based on the the elevation and angle of the Bull's body.  
March in view of Lowe does not specifically teach a communication over the body IBC initiated from the IBC transceiver module and distinguishing intensity of the IBC signal and duration. Auer teaches a communication over the body IBC initiated from the IBC transceiver module [A first connection electrode is present on the cow 1 and constitutes a direct electrical connection between the body of the cow 1 and a circuit in the ear tag 3 [0024]; the transfer of electrical signals in a closed electrical alternating-current circuit, which also passes, among other things, through the body of the animal as an electrical conductor, abstract] and distinguishing intensity of the IBC signal [receiving nodes that, when receiving from a plurality of transmitting nodes at the same time by means of BCC, the sensitivity is reduced, that is to say the gain of the received signals before decoding is reduced, until only more signals are decoded by a single node, namely that which receives the highest signal strength [0040]] and duration [an individual time window may also be assigned, for example, to each node in the network within a temporal clock which applies to all nodes, during which time window only this one node respectively transmits [041]] for the purpose of providing for automatically monitoring behaviors of individual animals of an animal herd with electrodes fitted to one or more other bodies which are approached by the animal to be monitored to transfer electrical signals through the body of the animal as part of the circuit and transmit identification signatures to a data processing system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process taught by March in view of Lowe to include a communication over the body IBC initiated from the IBC transceiver module and distinguishing intensity of the IBC signal and duration as taught by Auer because doing so would have provided for automatically monitoring behaviors of individual animals of an animal herd with electrodes fitted to one or more other bodies which are approached by the animal to be monitored to transfer electrical signals through the body of the animal as part of the circuit and transmit identification signatures to a data processing system.  
March in view of Lowe and Auer does not specifically teach calculating atmosphere pressure. Toth teaches calculating atmosphere pressure [condition sensors 24 may take various forms for sensing various conditions of the animal and of the ambient conditions. Conditions of the animal include barometric pressure and humidity in proximity to the respective animal [0040];  a change in position of the animal may be evaluated by providing additional conditions sensors on the module 12 which includes barometer for elevation movements [0046]] for the purpose of providing an animal monitoring system with a sensor module carried on animals for sensing a change in position of the animal by a barometer to determine elevation movements. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process taught by March in view of Lowe and Auer to include calculating atmosphere pressure as taught by Toth because doing so would have provided an animal monitoring system with a sensor module carried on animals for sensing a change in position of the animal by a barometer to determine elevation movements.  
b. Regarding claim 10, March in view of Lowe, Auer, and Toth teaches (references to March) the process for detecting mount through intrabody communications according to claim 8, wherein when determining the current mode of activity of the animal, the standby mode can be interrupted through timer interruption [the communication units 310, 320, 370, 380 may be configured to transmit during specific timeframes. During periods when animals tend to sleep, a significant number of transmissions may be recorded due to the animals herded together. As such, the communication units 310, 320, 370, 380 may be configured to stop transmitting data between certain timeframes such as to provide more accurate data for determining a relationship between animals [0301]]. 
March in view of Lowe, Auer, and Toth teaches (references to Lowe) the process for detecting mount through intrabody communications according to claim 8, wherein when determining the current mode of activity of the animal, the standby mode can be interrupted through IBC interruption and sensor interruption [a sensor be used to trigger the breeding activity monitor out of a standby/power saving mode say by the bull jumping, similarly to jumping to mount the breeder, the movement of the bull is then monitored to determine whether the bull's body is in a mount position [0080]].

12. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over March et al. (US Patent Publication 2008/0218357) in view of Lowe (US Patent Publication 2008/0128486), Auer (US Patent Publication 2017/0099810), Toth (US Patent Publication 2015/0097668), and Post et al. (US 6,211,799).
a. Regarding claim 9, March in view of Lowe, Auer, and Toth teaches (references to March) the process for detecting mount through intrabody communications according to claim 8, wherein the step corresponding to the initiation of the communication consists in generating an electric signal in processor module signal being transmitted through the hanging electrode 310, 320 in contact or close to the animal loin being mounted [In applications where a sexual relationship is required to be determined, the tilt sensor in the communication unit 310, 320, 370, 380 may provide additional information regarding when a sire mounted a dam [0300]] until reaching the neck thereof [each communication unit 310, 320, 370, 380 may be attached to or associated with each animal. This attachment may be performed by coupling the communication unit with a harness 365 which is placed around the neck or appendage of a respective animal [0350]] where the collar of the animal receiving the signal and processing through a low consumption integrated circuit is located [communication units 310, 320, 370, 380 may optionally be passive devices, such as passive RFID units, and as such do not require a power source [0294]].
March in view of Lowe, Auer, and Toth teaches (references to Auer) the process for detecting mount through intrabody communications according to claim 8 having the step corresponding to the initiation of the IBC communication the fixed electrode and signal being transmitted through the electrode in contact or close to the animal  [receiving nodes that, when receiving from a plurality of transmitting nodes at the same time by means of BCC, the sensitivity is reduced, that is to say the gain of the received signals before decoding is reduced, until only more signals are decoded by a single node, namely that which receives the highest signal strength [0040]] wherein the signal travels through the tissues of the animal [A first connection electrode is present on the cow 1 and constitutes a direct electrical connection between the body of the cow 1 and a circuit in the ear tag 3 [0024]; the transfer of electrical signals in a closed electrical alternating-current circuit, which also passes, among other things, through the body of the animal as an electrical conductor, abstract].
March in view of Lowe, Auer, and Toth does not specifically teach amplifying with a power driver and a LC resonant circuit of the IBC transceiver module. Post teaches amplifying with a power driver and a LC resonant circuit of the IBC transceiver module [To transmit data, the binary pulse output of device 512 is applied to the non-inverting input terminal of amplifier 534. This causes the voltage at the inverting terminal to follow, thereby applying a signal of variable amplitude to the series LC circuit consisting of capacitor 530 and inductor 532. The signal is transferred to the body of an individual in contact with electrode 500, col. 10 lines 55-61] for the purpose of providing a convenient and flexible approach to interbody and intrabody exchange of information by transferring an LC circuit signal signal of variable amplitude to the body of an individual in contact with electrode to exchange digital information between individuals through “interbody” physical contact.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process taught by March in view of Lowe, Auer, and Toth to include amplifying with a power driver and a LC resonant circuit of the IBC transceiver module as taught by Post because doing so would have provided a convenient and flexible approach to interbody and intrabody exchange of information by transferring an LC circuit signal signal of variable amplitude to the body of an individual in contact with electrode to exchange digital information between individuals through “interbody” physical contact.

Allowable Subject Matter
13.	Claims 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643